           Case 1:21-cv-00675-AT Document 38 Filed 09/13/21 Page 1 of 1




 UNITED ST ATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
                                                                                       2 l -CV-00675
 MARTIN GONZALEZ SANCHEZ, LEDIZ
 MARJN, HECTOR£ GONZALEZ                                                   NOTICE OF PLAINTIFFS'
 SANCHEZ, LEONCIO NOE, a nd DAMASO                                      ACCEPTANCE OF DEFENDANTS'
 CESAR GONZALEZ ROMANO (A.K.A.                                             OFFERS OF JUDGMENT
 CESAR GONZALEZ), individually and on                                   PURSUANT TO F.R.C.P. RULE 68
 behalf of others similarly situated,

                                       Plaintiffs,

                    -against-

 Y AND P ENTERPRISES INC ( D/B/A
 CORNER CAFE & BAKERY), P AUL
 D I M INO, YURA M O HR, LUCAS SANTOS,
 and SUSI E RHIM,

                                       Defendants.
 ------------------------------------------------------------X

         Plaintiffs MARTIN GONZALEZ SANCHEZ, LEDIZ MARIN, HECTORE GONZALEZ

SANCHEZ, LEONCIO NOE, and DAMASO CESAR GONZALEZ ROMANO (A.K.A. CESAR

GONZALEZ, through their undersigned counsel, hereby notify the Court that on or about September 9,

202 1, said Plaintiffs accepted Defendant Y and P Enterprises Inc. 's Offer of Judgment, pursuant to Ru le 68

of the Federal Rules of C ivil Procedure. Annexed hereto are copies of, respectively, (a) said Offer of

Judgment; (b) Plaintiffs' said acceptance of said Offer of Judgment; (c) Proof of Service of said

Acceptance.

         Dated: September 13, 202 1.

                                                                 J!=~c..-:..ktx=A=\;~~
                                                                 Michael Faillace, Esq.
                                                                 Michael Fail lace & Associates PC
                                                                 60 East 42nd Street, Ste. 45 10
                                                                 New York, New York 10165
                                                                 Tel:(212)3 17- 1200
                                                                 Emai l: cerri n!ll011'irfoi Ilacelav, .com
                                                                 Counsel for Plaintiffs
